Name: Commission Regulation (EC) No 1434/2000 of 30 June 2000 fixing for the 2000/01 marketing year the levy in connection with the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  accounting;  EU finance;  distributive trades
 Date Published: nan

 Avis juridique important|32000R1434Commission Regulation (EC) No 1434/2000 of 30 June 2000 fixing for the 2000/01 marketing year the levy in connection with the offsetting of storage costs for sugar Official Journal L 161 , 01/07/2000 P. 0059 - 0059Commission Regulation (EC) No 1434/2000of 30 June 2000fixing for the 2000/01 marketing year the levy in connection with the offsetting of storage costs for sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), and in particular Article 8(5) thereof,Whereas:(1) Article 8(2) of Regulation (EC) No 2038/1999 provides that the storage costs for sugar and syrups shall be reimbursed at a flat rate by the Member States.(2) Article 6 of Council Regulation (EEC) No 1358/77(2), as last amended by Regulation (EEC) No 3042/78(3), provides that the levy for Community sugar shall be calculated by dividing the total estimated reimbursement by the estimated quantity of sugar which will be marketed during the sugar marketing year in question. The total estimated reimbursement is to be increased or decreased, as the case may be, by the amounts carried forward from previous marketing years.(3) Article 8(4) of Regulation (EC) No 2038/1999 provides that the monthly reimbursement shall be fixed by the Council simultaneously with the derived intervention prices. The reimbursement laid down for 2000/01 should be used to calculate the levy.(4) Pursuant to Article 4 of Regulation (EEC) No 1358/77, the quantity in store to be taken into account for the reimbursement of any one month's storage costs is equal to the arithmetic mean of the quantities in store at the beginning and end of the month in question. For the 2000/01 marketing year, the quantities of Community sugar in store each month may be estimated on the basis of estimated stocks at the beginning of the marketing year, estimated monthly production and the quantities likely to be marketed for domestic consumption or exported during the same month. Total average monthly stocks during the 2000/01 marketing year can be estimated at approximately 86 million tonnes of sugar expressed as white sugar. The total reimbursement for Community sugar can thus be estimated at approximately EUR 283 million for the 2000/01 marketing year. The balance of previous marketing years can be estimated at a positive amount of EUR 3 million. The detailed rules for the application of the system for offsetting storage costs for sugar provide that the levy is to be fixed per 100 kilograms of white sugar. The quantity of Community sugar which will be marketed during the 2000/01 marketing year for domestic consumption or for export may be estimated at approximately 14 million tonnes of sugar expressed as white sugar. The levy for Community sugar should therefore be EUR 2,00 per 100 kilograms of white sugar.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the 2000/01 marketing year, the levy referred to in the second subparagraph of Article 8(2) of Regulation (EC) No 2038/1999 shall be EUR 2,00 per 100 kilograms of white sugar.Article 2This Regulation shall enter into force on 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 156, 25.6.1977, p. 4.(3) OJ L 361, 23.12.1978, p. 8.